Citation Nr: 0715691	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

Based on a review of the veteran's most recent statements, it 
appears that the veteran may be raising additional claims, 
though this is not clear.  Clarification of this issue should 
be undertaken at the veteran's hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in September 2004, the veteran indicated that he 
wanted a hearing before a Veterans Law Judge at a local VA 
office.  However, it does not appear that the RO scheduled a 
hearing or that the veteran requested his hearing to be 
withdrawn.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a local hearing for 
the veteran before a Veterans Law Judge in 
the order that the request was received.  
Once VA affords the requested hearing, or 
in the event that he withdraws his hearing 
request or fails to appear, the RO should 
return the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



